Citation Nr: 1702119	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-12 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for lung cancer and chronic obstructive pulmonary disease (COPD), to include as due to herbicide exposure, on the basis of substitution.

3.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure, on the basis of substitution.

4.  Entitlement to service connection for heart disease, to include as due to herbicide exposure, on the basis of substitution.

5.  Entitlement to service connection for an embolic cerebrovascular accident (claimed as a stroke), to include as due to herbicide exposure and as secondary to service-connected hypertension, on the basis of substitution.

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to prostate cancer, on the basis of substitution.


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to January 1965 and from September 1965 to May 1989.  The Veteran died in November 2011, and the appellant is the Veteran's surviving spouse.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In February 2011, April 2011, and May 2011, the Veteran submitted claims for service connection for a heart attack, stroke, prostate cancer, and erectile dysfunction.  He also sought to reopen a claim for service connection for kidney disease.  He died before the RO could issue a rating decision.  In December 2011, the appellant filed a claim for service connection for the Veteran's cause of death.   In December 2011, she also filed a request for substitution for the claims pending at the time of the Veteran's death.  In August 2012, the RO denied the appellant's service connection claims on an accrued basis and did not address the merits of the appellant's request for substitution.

In June 2015, the Board remanded the case for additional development, to include verification from the appellant as to whether she wished to pursue a substitution of the claims on appeal as opposed to pursuing a claim for accrued benefits.  Thereafter, in September 2015, the appellant requested substitution.  In September 2015, the RO recognized the appellant as a valid substitute in place of the Veteran for the issues on appeal.  Accordingly, the appellant has been substituted as the claimant, and the issues on appeal have been recharacterized on the title page to reflect substitution.  

The Board notes that, in September 2011, the Veteran submitted a VA Form 21-22, appointing Disabled American Veterans (DAV) as his representative.  In December 2011 correspondence, DAV noted that it was the appellant's accredited representative; however, to date, the appellant, herself, has no designated representative before VA, as she has not executed any power of attorney. See 38 C.F.R. § 14.631(a) (2016).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's death certificate lists the immediate cause of death as metastatic lung cancer, and other conditions included COPD and end stage kidney disease.  The Veteran's death certificate also indicates that he died while receiving inpatient treatment at a private hospital in Sioux Falls, South Dakota.  

During his lifetime, the Veteran was service-connected for degenerative disc disease of the lumbar and cervical spine, hypertension, and a hiatal hernia with gastroesophageal reflux disease (GERD).  

A review of the record also includes a discrepancy as to whether the Veteran was service-connected for ischemic heart disease during his lifetime.  Specifically, in an April 2011 rating decision, the VA Fast Track Claims Processing unit in Pinto, Maryland, granted service connection for ischemic heart disease and assigned a 10 percent evaluation, effective from April 27, 2011, based on presumed exposure to herbicides in Vietnam.  The rating decision does not include any identifying information pertaining to the Veteran.  However, correspondence dated on March 17, 2011, from the Fast Track Claims Processing unit in Pinto, Maryland, is addressed to the Veteran and includes his Social Security number, indicating that the unit was processing a claim for ischemic heart disease.  

The code sheet accompanying the August 2012 rating decision on appeal does not include ischemic heart disease in the list of service-connected disabilities.  Rather, ischemic heart disease is listed under the disabilities that are not service-connected or not subject to compensation.  In fact, the list indicates that ischemic heart disease is not established by presumption.  Moreover, in the August 2012 rating decision itself, the RO determined that service connection for ischemic heart disease as a result of exposure to herbicides, for accrued purposes, was denied because the Veteran did not have the required service in Vietnam and there was no evidence of exposure to herbicides during military service.  Additionally, the RO determined that there was no basis to establish service connection for ischemic heart disease because there was no evidence showing that the Veteran's ischemic heart disease occurred in or was caused or aggravated by the Veteran's service-connected hypertension.  

Therefore, on remand, the AOJ should determine whether service connection was granted for ischemic heart disease in April 2011 or whether the appellant's claim for service connection for heart disease for substitution purposes remains on appeal.

In September 2016 correspondence, Disabled American Veterans (DAV), the Veteran's representative, indicated that the Veteran's service personnel records from his period of service in the Navy from February 1961 to January 1965 have not been associated with the record.  A review of the record shows that service personnel records from the Veteran's service in the Air Force from September 1965 to May 1989 have been associated with the record.  However, records from the Veteran's first period of service in the Navy have not been obtained.  On remand, the AOJ should attempt to obtain any outstanding active duty service personnel records.  

Regarding the claimed herbicide exposure, the record shows that the Veteran was stationed in Thailand from July 1966 to August 1967 at Takhli Royal Thai Air Force Base (RTAFB), from September 1968 to September 1969 at Korat RTAFB, and from December 1970 to December 1971 at Ubon RTAFB. See September 1973 Statement of Service from the Department of the Air Force.  In a February 2011 statement, the Veteran also indicated that he served at Udorn RTAFB from February 1972 to April 1972.  The record does not confirm that the Veteran set foot in Vietnam.  

The Veteran's service personnel records include several performance evaluations from his service in Thailand.  For instance, a March 1969 performance report shows that the Veteran was a munitions controller at the 388th Tactical Fighter Wing at Korat RTAFB from July 1968 to March 1969, where he plotted the daily frag requirements, monitored load crews and munitions delivery, and monitored aircraft takeoff and landing times.  A July 1969 performance report shows the Veteran was a munitions controller at Korat RTAFB from March 1969 to July 1969, where he maintained complete weapons status, controlled the dispatch of load crews and ordnance, and directed the configuration of fuel and ordnance of mission aircraft.  A February 1972 performance report shows the Veteran was an aircraft munitions maintenance controller at the 8th Tactical Fighter Wing at Ubon Airfield from December 1970 to December 1971, where he supervised the munitions maintenance effort by controlling all aircraft munitions actions in support of the Wing's combat mission requirements.  

In her April 2013 substantive appeal, the appellant reported that the Veteran manually loaded containers full of chemicals, presumably Agent Orange, enroute to Vietnam while stationed at Korat RTAFB, Ubon RTAFB, and Takhli RTAFB.  She also noted that VA's website reports that Vietnam-era veterans whose service involved duty on or near the perimeters of military bases in Thailand between February 28, 1961, and May 7, 1975, may have been exposed to herbicides.  In fact, the website provides information found in the VA Adjudication Procedures Manual, M21-1, IV.ii.1.H.5, and 38 C.F.R. § 3.307(a)(6)(iii)-(v) (indicating that United States Air Force Veterans who served near the air base perimeter at RTAFBs, including, but not limited to, Ubon, Udorn, Takhli, and Korat, anytime between February 28, 1961, and May 7, 1975).  

Because the evidence does not reflect the Veteran's duties necessarily involved working near the air base perimeters, in accordance with VA's Adjudication Procedure Manual, the AOJ should ask the appellant for additional information regarding the Veteran's alleged exposure and submit a request to the Joint Services Records Research Center (JSSRRC) for a formal finding as to whether sufficient information to verify herbicide exposure exists.  

Moreover, in accordance with the Board's June 2015 remand, a VA medical opinion was obtained in October 2015.  However, in her opinion, the VA examiner noted that records pertaining to a 2001 radical retropubic prostatectomy (RRP) at the Portsmouth Naval Hospital in Virginia were not included in the record.  Therefore, she was unable to provide opinions as to the nature and etiology of the claimed prostate cancer and erectile dysfunction.  Thus, after the AOJ obtains these records, a clarifying opinion should be obtained.

In addition, a medical opinion has not been obtained regarding the lung cancer and COPD claim. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159 (c)(4). See also Stefl v. Nicholson, 21 Vet. App. 120 (2007)

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should determine whether the Veteran was service-connected for ischemic heart disease before his death or whether the appellant's claim for service connection for heart disease on the basis of substitution remains on appeal. See April 2011 rating decision issued by the VA Fast Track Claims Processing unit in Pinto, Maryland, August 2012 rating decision issued by the RO in Sioux Falls, South Dakota.

2.  The AOJ should secure the Veteran's complete service personnel and treatment records from his active duty service in the United States Navy from February 1961 to January 1965. 

As set forth in 38 U.S.C.A. § 5103A (b)(3) and 38 C.F.R. § 3.159 (c)(2), the AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The appellant should be notified of any actions taken.

3.  The AOJ should request that the appellant provide the names and addresses of any and all health care providers who provided the Veteran treatment for lung cancer, COPD, prostate cancer, heart disease (if the claim remains on appeal), embolic CVA, and erectile dysfunction.  

A specific request should be made for any records from the Veteran's inpatient hospitalization at a private hospital in Sioux Falls, South Dakota, listed on the Veteran's death certificate. 

A specific request should also be made for any records pertaining to a 2001 radical retropubic prostatectomy (RRP) at the Portsmouth Naval Hospital in Virginia.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding and relevant VA treatment records.

4.  The AOJ should send the appellant a letter requesting any information she may have regarding the Veteran's alleged herbicide exposure.  This should include information regarding his service and duties while stationed at Takhli RTAFB, Korat RTAFB, Ubon RTAFB, and Udorn RTAFB.

5.  After completing the foregoing development, the AOJ should take any appropriate steps consistent with the procedures outlined in the M21-1 and in consideration of 38 C.F.R. § 3.307(a)(6)(v) to attempt to verify the Veteran's claimed herbicide exposure while assigned to the Takhli RTAFB, Korat RTAFB, Ubon RTAFB, and Udorn RTAFB. 

The AOJ should refer the case to the JSRRC for verification of exposure to herbicides or to make a formal finding that sufficient information required to verify herbicide exposure does not exist.

6.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a VA medical opinion as to the nature and etiology of the Veteran's lung cancer and COPD prior to his death.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements.

It should be noted that the Veteran was competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the Veteran's performance evaluations in the service personnel records show the nature of his in-service duties; his military occupational specialties were as a weapons mechanic and a munitions controller.  

In addition, various treatment records show that the Veteran had a one and a half to two packages of cigarettes smoking history that spanned over 20 years. See, e.g., December 2001 military treatment facility note, March 2006 private treatment record.

The examiner should state whether it is at least as likely as not that the Veteran's lung cancer was causally or etiologically related to his military service, to include any alleged herbicide exposure therein.  

The examiner should also state whether it is at least as likely as not that the Veteran's COPD was causally or etiologically related to his military service, to include any alleged herbicide exposure therein.  

Any other notable risk factors that are present or absent should also be discussed, to include the Veteran's smoking history.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

7.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the October 2015 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a VA medical opinion as to the nature and etiology of the Veteran's prostate cancer and erectile dysfunction prior to his death.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements.

It should be noted that the Veteran was competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran or the appellant, the examiner should provide a fully reasoned explanation.

It should also be noted that the Veteran's performance evaluations in the service personnel records show the nature of his in-service duties; his military occupational specialties were as a weapons mechanic and a munitions controller.  

The examiner should state whether it is at least as likely as not that the Veteran's prostate cancer was causally or etiologically related to his military service, to include any herbicide exposure therein.  

The examiner should also state whether it is at least as likely as not that the Veteran's erectile dysfunction was either caused or aggravated by his prostate cancer.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

8.  If herbicide exposure is verified, the AOJ should refer the Veteran's claims file to the October 2015 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a VA medical opinion as to the nature and etiology of the Veteran's CVA prior to his death.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements.

It should be noted that the Veteran was competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran or the appellant, the examiner should provide a fully reasoned explanation.

It should also be noted that the Veteran's performance evaluations in the service personnel records show the nature of his in-service duties; his military occupational specialties were as a weapons mechanic and a munitions controller.  

The examiner should state whether it is at least as likely as not that the Veteran's CVA was causally or etiologically related to his military service, including herbicide exposure therein (notwithstanding the fact that the disorder is not presumed to be associated with herbicide exposure).

In rendering this opinion, the VA examiner is advised that the NAS IOM's Veterans and Agent Orange: Update 2012, concluded that there was "limited or suggestive" evidence of an association between herbicide exposure and CVAs or strokes. See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2012; see also Notice, 79 Fed. Reg. 20,308-20,313 (2014).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

9.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

10.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




